               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


JOHN HALE                                    §                      PETITIONER
                                             §
                                             §
v.                                           §    Civil No. 1:19cv242-HSO-MTP
                                             §
                                             §
UNKNOWN SHAW                                 §                     RESPONDENT



                               FINAL JUDGMENT

      This matter came on to be heard on Petitioner John Hale’s Objection [12] to

the Report and Recommendation [11] of United States Magistrate Michael T.

Parker recommending that Respondent Unknown Shaw’s Motion to Dismiss [7] be

granted and that Petitioner John Hale’s Petition for Writ of Habeas Corpus [1] be

dismissed with prejudice as untimely. The Court, after a full review and

consideration of the Magistrate Judge’s Report and Recommendation [11],

Petitioner John Hale’s Objection [12], Respondent’s Motion to Dismiss [7], the

record as a whole, and relevant legal authority, finds that in accord with its Order

entered herewith,

      IT IS, ORDERED AND ADJUDGED, that this civil action is DISMISSED

WITH PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 18th day of March, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE
